           Case 3:19-cv-05711-EMC Document 59 Filed 09/15/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others       [PROPOSED] ORDER GRANTING
      similarly situated,
                                                           MOTION FOR EXTENSION OF ALL
12                                                         REMAINING DISCOVERY
                             Plaintiff,
13                                                         DEADLINES
      v.
14                                                         Date: TBD
      TOTAL MERCHANT SERVICES, LLC, a                      Time: TBD
15    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
16                           Defendant.                    Complaint Filed: September 11, 2019

17
18          Pending before the Court is Plaintiff’s Motion for Extension of All Remaining Discovery

19   Deadlines (“Motion”). Having read and considered the Motion, the Court, being fully advised in
20   the premises, finds as follows:
21
            1.      The Motion is GRANTED.
22
            2.      The following discovery related deadlines are hereby ORDERED:
23
                 a. Plaintiff’s Motion for Class Certification: February 11, 2021;
24
                 b. Deadline to Complete Class Discovery: February 26, 2021;
25
                 c. Defendant’s Opposition to Class Certification: March 11, 2021;
26
                 d. Plaintiff’s Reply in support of Class Certification: March 18, 2021; and
27
28
     [PROPOSED] ORDER GRANTING                         1
     MOTION FOR EXTENSION
     RE: ALL DEADLINES
          Case 3:19-cv-05711-EMC Document 59 Filed 09/15/20 Page 2 of 2




 1             e. Hearing on Motion for Class Certification: April 15, 2021, at 1:30 p.m.
 2

 3   IT IS HEREBY ORDERED

 4

 5           September 15, 2020
     Dated: ________________                           __________________________
 6                                                     Hon. Edward M. Chen
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING                     2
     MOTION FOR EXTENSION
     RE: ALL DEADLINES
